MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                     May 08 2019, 8:53 am
court except for the purpose of establishing                                       CLERK
the defense of res judicata, collateral                                        Indiana Supreme Court
                                                                                  Court of Appeals
estoppel, or the law of the case.                                                   and Tax Court




ATTORNEY FOR APPELLANT A.M.                              ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General
Brooklyn, Indiana
                                                         Robert J. Henke
ATTORNEY FOR APPELLANT S.M.                              David E. Corey
                                                         Deputy Attorneys General
Amy Karozos
                                                         Indianapolis, Indiana
Greenwood, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                             May 8, 2019
Parent-Child Relationship of                             Court of Appeals Case No.
Bai.M., Brax.M., and Bran.M.                             18A-JT-2089
(Minor Children) and A.M.                                Appeal from the
(Mother) and S.M. (Father)                               Adams Circuit Court
A.M. (Mother) and                                        The Honorable
S.M. (Father),                                           Chad E. Kukelhan, Judge

Appellants-Respondents,                                  Trial Court Cause Nos.
                                                         01C01-1801-JT-09
        v.                                               01C01-1801-JT-14
                                                         01C01-1801-JT-15

Indiana Department of Child
Services,
Appellee-Petitioner



Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019                            Page 1 of 19
      Vaidik, Chief Judge.



                                             Case Summary
[1]   S.M. (“Father”) and A.M. (“Mother”) (collectively, “Parents”) appeal the

      termination of their parental rights to their three children. We affirm.


                                 Facts and Procedural History
[2]   Father and Mother are the parents of Bran.M., born in 2008; Bai.M., born in

      2011; and Brax.M., born in 2013 (collectively, “Children”). The facts that

      follow are taken primarily from the trial court’s findings of fact, none of which

      Parents challenge on appeal.1


[3]   Parents first became involved with the Department of Child Services (DCS) in

      2012. DCS substantiated allegations of neglect due to the condition of Parents’

      house and for lack of supervision of Bran.M. and Bai.M. (Brax.M. was not born

      yet). DCS entered into an informal adjustment with Parents and provided

      services to help them improve the condition of their house. Bran.M. and

      Bai.M. remained in Parents’ care. Then in 2013, while the informal adjustment

      was ongoing, DCS substantiated another allegation of neglect for Parents’ lack

      of supervision of Bran.M. and Bai.M. Parents continued receiving services, and

      at some point DCS closed the case.




      1
       Because Parents do not challenge the trial court’s findings of fact, we accept them as true. See Maldem v.
      Arko, 592 N.E.2d 686, 687 (Ind. 1992).

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019                       Page 2 of 19
[4]   Two years later, in June 2015, DCS received a report alleging that Children

      were victims of neglect. The report alleged that the family was living in the

      basement of Father’s dad’s house and the conditions of the house were

      “horrid.” Tr. Vol. I p. 10. On June 16, Family Case Manager (FCM) Laurie

      Hoffacker visited the house to investigate. Mother allowed FCM Hoffacker to

      enter the house but cautioned that the house “was kind of messy.” Id. at 12.

      When FCM Hoffacker entered the first floor of the house, she saw that there

      were flies and other insects swarming around the ceiling and that the carpet was

      covered in dirt. FCM Hoffacker went into the kitchen and saw that the sink

      was full of dirty dishes and that there was old food in the microwave. As FCM

      Hoffacker approached the stairway to the basement, where the family was

      living, she noticed that the “flying insects and flies were thicker and there was a

      definite odor of unclean and dog feces.” Id. When FCM Hoffacker walked

      down the stairs into the basement, she saw the basement floor was covered in

      “a pile of clothing, trash, that was as high as the bottom step” that continued

      “throughout the rest of the basement.” Id. FCM Hoffacker also saw “dog

      feces,” “eggs shells,” and “food” spread all over the basement floor. Id. When

      FCM Hoffacker looked up, she saw that some of the ceiling tiles were missing

      and that some “dropped down to where they appeared to be in danger of

      falling.” Id. FCM Hoffacker saw that one of the ceiling tiles looked like it was

      going to fall directly onto one of the children’s beds. FCM Hoffacker also

      checked on Children, who were two, three, and seven years old at the time, and

      observed that the “bottoms of their feet were black.” Id. at 15. At that point,


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019   Page 3 of 19
      FCM Hoffacker decided to remove Children and requested assistance from the

      Decatur Police Department.


[5]   Officer Kevin Gerber arrived to assist FCM Hoffacker. Officer Gerber went

      inside the house and saw that the basement was “covered in clothing, toys, or

      trash.” Id. at 14; see also Ex. 3. Officer Gerber noticed “[f]eces on the floor in

      multiple locations” and “[s]uch a high quantity of flies flying around the

      basement” that he would later report, “I felt like I was breathing them in.” Ex.

      3. After seeing the house, Officer Gerber contacted the Adams County Health

      Department. Joe Spaulding from the health department arrived and, after

      seeing the condition of the house, told Officer Gerber that the house would be

      condemned. Officer Gerber spoke with Parents and explained that the house

      was going to be condemned. After conferring with DCS case managers, Officer

      Gerber arrested Parents for Level 6 felony neglect of a dependent. Children

      were removed from Parents’ care and placed in foster care in the home of P.G.

      DCS then filed petitions alleging that Children were in Need of Services

      (CHINS).


[6]   In July, the trial court held a fact-finding hearing on the CHINS petitions, and

      Parents admitted that the Children were CHINS. After the hearing, the trial

      continued Children’s foster-case placement and ordered that Parents participate

      in numerous services, “maintain suitable, safe, and stable housing with

      adequate bedding, functional utilities, adequate supplies of food and food

      preparation facilities,” and “keep the family residence in a manner that is

      structurally sound, sanitary, clean, free from clutter and safe for [Children].”

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019   Page 4 of 19
      Ex. 28. Later, Parents pled guilty to Level 6 felony neglect of a dependent and

      were sentenced to 545 days of probation.


[7]   After the house was condemned, Parents briefly stayed with a friend, then at

      the Matador Inn for a month-and-a-half, and then with Mother’s relatives until

      they secured their own apartment in June 2016. During that time, DCS

      provided Parents with numerous services, including case-management services,

      supervised visitation, psychological assessments, individual therapy, and

      homemaker services to help Parents with budgeting. Through the rest of 2016

      and into the beginning of 2017, the trial court held periodic review hearings and

      continued to find that while Parents were “cooperating with DCS,” they had

      “not enhanced [their] ability[ies] to fulfill [their] parental obligations.” Ex. 44;

      see also Exs. 45-49. In September 2016, DCS began providing Parents with

      Family Centered Treatment (FCT), the most intensive program available

      through DCS, and, after six months of FCT, Children were returned to Parents’

      care for a trial home visit in March 2017. In May, Parents’ FCT provider

      reported that she believed that Parents could maintain a clean house on their

      own so she discharged Parents from FCT. However, by the end of July,

      Children were once again removed from Parents’ care due to unsanitary home

      conditions. On July 20, Parents’ new FCM, Christina Gaspar, made an

      unannounced visit to Parents’ house and found that there were items “wall to

      wall on the floor,” “food on the floor where ants had gathered,” and

      “cockroaches on the cabinet doors, counter, stove, floor, and inside the

      refrigerator.” Ex. 55. Parents were given twenty-four hours to clean their


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019   Page 5 of 19
      house, but by the next day, although some progress was made, there were still

      cockroaches throughout the kitchen. DCS made several more visits to Parents’

      house but no more improvements were made. Thereafter, DCS filed a motion

      for a more restrictive placement for Children. On July 31, the trial court held a

      hearing on DCS’s motion and found that Parents “failed to maintain their

      house in a clean and sanitary condition.” Id. After the hearing, the trial court

      ordered that the trial home visit end and that Children be placed back in foster

      care.


[8]   After Children were removed for the second time from Parents’ house, the trial

      court held periodic review hearings through the remainder of 2017 and into the

      beginning of 2018. Throughout these review hearings, the trial court found that

      Parents “participate and complete services, but don’t benefit completely from

      said services” and “have not enhanced their ability to fulfill their parental

      obligations.” Ex. 59. Additionally, the trial court found that visitations were

      not going well because Mother “makes comments in front of [Children]

      regarding the foster parents and has cursed in front of [Children] during visits.”

      Id. Likewise, the trial court found that Father must be redirected during visits

      “due to comments he has made to the children.” Id. Finally, the trial court

      concluded that Parents were not cooperating with DCS and that Parents “do

      not follow through and maintain stability for their family.” Id.


[9]   In January 2018, DCS filed petitions to terminate Parents’ parental rights to

      Children. In June, the trial court held a fact-finding hearing on the termination

      petitions. FCM Hoffacker testified that when she was working with the family,

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019   Page 6 of 19
DCS decided to put FCT in place “because it’s the most intensive home based

program that we have available to us and it was . . . kind of a last ditch effort to

work towards reunification.” Tr. Vol. I p. 20. FCM Hoffacker said that after

FCT discharged Parents, no other services were recommended because Parents

had to “show that they could parent on their own.” Id. at 56. FCM Gaspar

testified that DCS referred Parents to case-management services and referred

Mother to Park Center for medication management. Regarding Parents’ house

condition, FCM Gaspar said that DCS worked with Parents in “pretty much

any way we could without going in there and basically cleaning the apartment

ourselves.” Id. at 74. As for Parents’ progress, Gaspar said that toward the end

of her time as their FCM, Parents startied “missing visits” and “cancelling case

management appointments.” Id. at 78. Parents’ current FCM, Jeff Boolman,

testified and explained that DCS made the decision to remove services, such as

case management, in February 2018 because Parents “had just about every

service [DCS] can provide and we decided that we’ve reached a point if

[Parents] were going to try to have [Children] in their home, [Parents] would

have to prove that they could maintain a home that’s safe for [Children]

without services being in place.” Id. at 171. FCM Boolman also said that

termination of Parents’ parental rights is in Children’s best interests because

Parents “are not able to be motivated to be parents to [Children] without having

a service provider in their home twenty-four hours a day telling them what to

do.” Id. at 195. Misty Thornburgh, Parents’ homemaking service provider,

testified that she would give Parents a budget worksheet to bring back to her but

that she “never got one turned back in.” Id. at 150. After working with Parents
Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019   Page 7 of 19
       for about a year, Thornburgh said that Parents had made no progress “[a]s far

       as the[ir] budgeting.” Id. at 154.


[10]   Children’s foster parent, P.G., testified that when Children were removed from

       Parents’ care, Brax.M. was “almost blind in one eye. [Doctors] said he should

       have had glasses a long time before we got him and . . . he ended up having

       surgery on his one eye.” Id. at 112. P.G. also testified that neither Bai.M. or

       Brax.M. were potty trained but that in the two years they stayed with his

       family, they were both potty trained. However, after the trial home visit ended,

       P.G. said that four-year-old Brax.M. came back in diapers. See id. at 122.

       Bran.M.’s therapist, Riley Powell, testified that Bran.M. has a “diagnosis of

       autism and oppositional defiant disorder” and that for him, structure and

       consistency is very important. Id. at 96. Children’s Guardian ad litem (GAL),

       Beth Webber, a licensed attorney, testified that she was concerned about

       Parents missing Childrens’ medical appointments and about the cleanliness of

       Parents’ house. GAL Webber also stated that she believes it is in Children’s

       best interests if Parents’ parental rights are terminated. FCM Boolman and

       GAL Webber testified that the plan is for Children to be adopted. See id. at 194,

       219.


[11]   In July, the trial court issued its order, concluding: that Children had been

       removed from Parents for at least six months under a dispositional decree; that

       Children had been removed from Parents under the supervision of DCS for at

       least fifteen of the most recent twenty-two months; that there was a reasonable

       probability the conditions resulting in removal of Children from the home of

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019   Page 8 of 19
       Parents or the reasons for placement of Children outside the home of Parents

       would not be remedied; that continuation of the parent-child relationships

       posed a threat to the well-being of Children; that there was a satisfactory plan

       for the care and treatment of Children—adoption; and that termination was in

       Children’s best interests. The trial court terminated Parents’ parental rights.


[12]   Father and Mother separately appeal.



                                  Discussion and Decision
[13]   Parents’ briefs touch on several different topics, and we consolidate their

       arguments and address them as one where possible.


                                     I. Parents’ Due Process
[14]   First, Parents argue that DCS failed to provide services or failed to provide the

       right services and that this violated their due-process rights. Specifically,

       Mother alleges that “the recommended services were not the right services

       needed to reunify this family,” Mother’s Reply Br. p. 8, whereas Father

       contends that “he [was not] aware [of] what needed to be addressed and [was

       not] provided services,” Father’s Br. p. 17. It is true that when the State seeks

       to terminate the parent-child relationship, it must do so in a manner that meets

       the requirements of due process. Hite v. Vanderburg Cty. Office of Family &

       Children, 845 N.E.2d 175, 181 (Ind. Ct. App. 2006). However, DCS points out

       that Parents did not raise their due-process claims before the trial court and

       asserts that Parents’ arguments are therefore waived. Because Parents do not

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019   Page 9 of 19
       deny that they failed to make their due-process claims in the trial court, we

       agree with DCS that they are waived. See id. at 180 (“It is well established that

       we may consider a party’s constitutional claim waived when it is raised for the

       first time on appeal.”).


[15]   Waiver notwithstanding, Parents have not convinced us that they were

       deprived of due process. Determining what process is due involves the

       balancing of three factors: (1) the private interests affected by the proceeding;

       (2) the risk of error created by the State’s chosen procedure; and (3) the

       countervailing government interest supporting use of the challenged procedure.

       Id. In addition, procedural irregularities in a CHINS proceeding may be of

       such import that they deprive a parent of procedural due process with respect to

       the termination of his or her parental rights. In re C.M.S.T., 111 N.E.3d 207,

       212 (Ind. Ct. App. 2018). However, the “failure to provide services does not

       serve as a basis on which to directly attack a termination order as contrary to

       law.” In re H.L., 915 N.E.2d 145, 148 n.3 (Ind. Ct. App. 2009); see also In re

       E.E., 736 N.E.2d 791, 796 (Ind. Ct. App. 2000) (“[T]he provision of family

       services is not a requisite element of our parental rights termination statute, and

       thus, even a complete failure to provide services would not serve to negate a

       necessary element of the termination statute and require reversal.”).

       Furthermore, parents may not sit idly by without asserting a need or desire for

       services and then successfully argue that they were denied services to assist

       them with their parenting. In re B.D.J., 728 N.E.2d 195, 201 (Ind. Ct. App.

       2000).


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019   Page 10 of 19
[16]   Here, Parents were offered a vast array of services, including: psychological

       assessments, parenting assessments, case-management services, individual

       counseling, homemaker services, supervised visitation, and family-centered

       treatment, the most intensive program available to DCS. Nonetheless, multiple

       service providers and FCMs testified that Parents were unable to benefit from

       any of the services provided by DCS. In fact, when Children were returned to

       Parents’ care for a trial home visit, the condition of Parents’ house began to

       deteriorate just as it had done twice before. Finally, regarding Mother’s

       arguments as to what DCS “could have” done, see Mother’s Br. pp. 32-33, we

       have previously held that if a parent feels the services are inadequate to

       facilitate the changes required for reunification, it is the parent’s responsibility

       to request additional services or assistance from the court or DCS, see Prince v.

       Dep’t of Child Servs., 861 N.E.2d 1223, 1231 (Ind. Ct. App. 2007). In this case,

       Parents did not do so.


[17]   In support of her due-process argument, Mother cites several passages from a

       report issued by the Child Welfare Policy and Practice Group (CWG). In

       January 2018, Indiana Governor Eric Holcomb asked CWG to assess the

       Indiana Department of Child Services. In June 2018, CWG issued a report

       making numerous findings regarding DCS. Mother acknowledges that she did

       not present this information to the trial court but asks us to take judicial notice

       of it on appeal pursuant to Indiana Evidence Rule 201(d). Indiana Evidence

       Rule 201(d) provides that judicial notice may be taken at any stage of the




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019   Page 11 of 19
       proceeding, which includes appeals. Banks v. Banks, 980 N.E.2d 423, 426 (Ind.

       Ct. App. 2012), trans. denied.


[18]   Some of the findings she cites could be considered “facts” and therefore are

       capable of being judicially noticed. For example, she states that CWG found

       that “while neighboring states experienced significant reductions in children

       being placed outside the home, during that same time period Indiana

       experienced an enormous increase in DCS placements of children outside the

       home.” Mother’s Br. p. 23 (citing The Child Welfare Policy and Practice

       Group, Evaluation of the Indiana Department of Child Services, June 18, 2018, found

       at http://www.in.gov/dcs/files/IndianaEvaluationReportCWGFinal.pdf (last

       visited Apr. 23, 2019)). Mother also asks us to take judicial notice of various

       provisions from DCS’s Child Welfare Policy Manual. For instance, she quotes

       a variety of statements from the “Values and Principles” section of DCS’s Child

       Welfare Policy Manual:


                   • If a child is determined to be unsafe, DCS and the family
                     will develop a timely plan to keep the child safe, with all
                     efforts toward services to protect the child in his or her
                     own home.


                   • Families will receive ongoing supports that will enable
                     families to safely sustain their children in their homes.


                   •     Vigorous early intervention services should be offered to
                        at-risk families to enable a child to remain safely in his or
                        her own home.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019      Page 12 of 19
                   • Reunification and permanency is accelerated when
                     visitation between parents and children is frequent and in
                     the most normalized environment possible.


       Ind. Dep’t of Child Servs. Child Welfare Pol’y Manual, Ch. 1, Sec. 0,

       www.in.gov/dcs/files/1.00%20Introduction.pdf (last visited Apr. 23, 2019)

       (quoted in Mother’s Br. pp. 31-32).


[19]   The problem with Mother’s argument is that, even if we were to take judicial

       notice of the statements she cites, see, e.g., In re D.H., Case No. 18A-JT-1861

       (Ind. Ct. App. Feb. 1, 2019) (Petition to Transfer due May 10, 2019), Mother

       does not tell us how these “facts” show a due-process violation in this case.

       That is, she does not connect these “facts” to this case. As these “facts” are

       meaningless in a vacuum, we see no need to take judicial notice. See Banks, 980

       N.E.2d at 426 (this Court need not take judicial notice when its review of the

       record “actually presented to the trial court leaves us with sufficient information

       to affirm its decision”).


                          II. Children’s Constitutional Rights
[20]   Next, Mother contends that the trial court should have appointed Children their

       own legal counsel (“expressed-interest advocacy” Mother’s Br. p. 34) for

       purposes of the termination proceedings. Specifically, she argues that not

       appointing Children their own legal counsel violates the due-process and equal-

       protection clauses of the Fourteenth Amendment to the United States

       Constitution as well as Article 1, Sections 12 (due course of law) and 23

       (privileges and immunities) of the Indiana Constitution. She acknowledges that
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019   Page 13 of 19
       she did not make this argument to the trial court but asserts that “[i]t was

       fundamental error for the juvenile court to not appoint counsel to represent

       [Children].” Mother’s Br. p. 34. The fundamental-error doctrine applies to

       egregious trial errors. In re E.E., 853 N.E.2d 1037, 1043 (Ind. Ct. App. 2006),

       trans. denied. In order for this Court to reverse based on fundamental error, the

       error must have been a clearly blatant violation of basic and elementary

       principles, and the harm or potential for harm therefrom must be substantial

       and appear clearly and prospectively. Id.


[21]   At the outset, Mother recognizes that providing children “expressed-interest

       advocacy” in termination proceedings “is an issue of first impression in

       Indiana” Id. at 34. Indeed, there is no authority in Indiana requiring that

       children be appointed their own legal counsel in termination proceedings.

       Indiana Code section 31-35-2-7(a) states that if a parent objects to the

       termination of the parent-child relationship, the court shall appoint a guardian

       ad litem, a court-appointed special advocate, or both for the child. Here, the

       trial court did exactly that and appointed GAL Webber, a licensed attorney, to

       represent and protect the best interests of Children. See Ind. Code § 31-32-3-6.

       Next, even if we were to hold that appointment of counsel is required, Mother

       has not directed us to any evidence suggesting that the lack of counsel for

       Children in this case created an unfair proceeding. Due process has never been

       defined, but the phrase embodies a requirement of “fundamental fairness.” In

       re C.G., 954 N.E.2d 910, 917 (Ind. 2011). Here, GAL Webber was appointed to

       represent Children’s best interests, and P.G. (Children’s foster parent) and Riley

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019   Page 14 of 19
       Powell (Bran.M.’s therapist) both testified about Children’s need for structure

       and consistency. As such, we do not see any error, let alone fundamental error,

       in the trial court not appointing Children their own legal counsel.


                                            III. Sufficiency
[22]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re K.T.K., 989 N.E.2d 1225, 1229 (Ind.

       2013). Rather, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment of the trial court. Id. When a trial court has

       entered findings of fact and conclusions, we will not set aside the trial court’s

       findings or judgment unless clearly erroneous. Id. To determine whether a

       judgment terminating parental rights is clearly erroneous, we review whether

       the evidence supports the trial court’s findings and whether the findings support

       the judgment. In re V.A., 51 N.E.3d 1140, 1143 (Ind. 2016).


[23]   A petition to terminate parental rights must allege, among other things:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019   Page 15 of 19
                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove the alleged circumstances by

       clear and convincing evidence. In re K.T.K., 989 N.E.2d at 1231. If the court

       finds that the allegations in a petition are true, the court shall terminate the

       parent-child relationship. Ind. Code § 31-35-2-8(a).


[24]   First, Parents argue that there is insufficient evidence to support the trial court’s

       conclusion that the conditions resulting in Children’s removal will not be

       remedied. In determining whether the conditions that resulted in a child’s

       removal will not be remedied, the trial court engages in a two-step analysis.

       First, the trial court must ascertain what conditions led to their placement and

       retention in foster care. In re K.T.K., 989 N.E.2d at 1231. Second, the trial

       court determines whether there is a reasonable probability that those conditions

       will not be remedied. Id. “The trial court must consider a parent’s habitual

       pattern of conduct to determine whether there is a substantial probability of

       future neglect or deprivation.” Id.


[25]   Here, Parents failed to demonstrate that they were any closer to providing

       Children a safe, clean home than they were at the beginning of the CHINS

       case. The evidence shows that Parents were unable to benefit from services,

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019   Page 16 of 19
       some of which were very intensive, to reunite with Children and that as soon as

       Children returned to Parents’ care for a trial home visit, the home’s conditions

       went back to the way they were when Children were removed the first time. As

       such, the trial court did not err when it concluded that there is a reasonable

       probability that the conditions resulting in Children’s removal and continued

       placement outside the home will not be remedied.2


[26]   Next, Parents argue that the trial court erred in concluding that termination is

       in Children’s best interests. To determine what is in the children’s best

       interests, the trial court must look to the totality of the evidence. In re A.D.S.,

       987 N.E.2d 1150, 1158 (Ind. Ct. App. 2013), trans. denied. In doing so, the trial

       court must subordinate the interests of the parents to those of the children. Id.

       The trial court need not wait until the children are irreversibly harmed before

       terminating the parent-child relationship. Id. We have previously held that the

       recommendation by both the DCS case manager and child advocate to

       terminate parental rights, in addition to evidence that the conditions resulting in

       removal will not be remedied, is clear and convincing evidence that termination

       is in the best interests of the children. Id. at 1158-59.




       2
         Because we affirm the trial court’s conclusion that there is a reasonable probability that the conditions that
       resulted in Children’s removal will not be remedied, we do not address its alternate conclusion that there is a
       reasonable probability that the continuation of the parent-child relationships pose a threat to the well-being of
       Children. See In re A.G., 45 N.E.3d 471, 478 (Ind. Ct. App. 2015) (Indiana Code section 31-35-2-4(b)(2)(B) is
       written in the disjunctive and requires the trial court to find only one of the two requirements of subsection
       (b) has been established by clear and convincing evidence), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019                        Page 17 of 19
[27]   Here, in addition to Parents’ inability to maintain a clean house and safe

       environment for Children that necessitated DCS involvement and their lack of

       progress since then, FCM Boolman and GAL Webber testified that terminating

       Parents’ parental rights would serve the best interests of Children. See Tr. pp.

       195, 245. Furthermore, the trial court found that Children have been removed

       from Parents’ care for nearly three years and that “they need permanency.”

       Mother’s App. Vol. II p. 73. Therefore, the trial court did not err when it

       determined that termination is in Children’s best interests. See also In re K.T.K.,

       989 N.E.2d at 1230 (finding that “children have an interest in terminating

       parental rights that prevent adoption and inhibit establishing secure, stable,

       long-term, continuous relationships”).


[28]   Finally, Father challenges the trial court’s conclusion that there is a satisfactory

       plan for Children’s care and treatment. In order for the trial court to terminate

       a parent-child relationship, it must find that there is a satisfactory plan for the

       care and treatment of the child. Ind. Code § 31-35-2-4(b)(2)(D). That plan need

       not be detailed, so long as it offers a general sense of the direction the child will

       go after the parent-child relationship is terminated. Lang v. Starke Cty. Office of

       Family & Children, 861 N.E.2d 366, 374 (Ind. Ct. App. 2007), trans. denied.

       Adoption is generally a satisfactory plan, even when a potential adoptive family

       has not been identified. See id. at 375. Part of the reason for this is that it is

       within the authority of the adoption court, not the termination court, to decide

       whether an adoptive placement is appropriate. In re A.S., 17 N.E.3d 994, 1007

       (Ind. Ct. App. 2014), trans. denied.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019   Page 18 of 19
[29]   Here, DCS’s plan is adoption. FCM Boolman and GAL Webber agreed with

       this plan. Father contends that because the “foster parents had not decided

       whether they wanted to adopt [Children]” and “there is no guarantee that

       [Children] will remain together,” adoption is not a satisfactory plan. Father’s

       Br. pp. 20-21. However, adoption is not an unsatisfactory plan even if DCS has

       not identified a specific family to adopt Children and even if the plan were for

       Children to have separate adoptive homes. See In re A.S., 17 N.E.3d at 1007.

       Accordingly, the trial court did not err in concluding that adoption is a

       satisfactory plan for Children.


[30]   Affirmed.


       Mathias, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2089 | May 8, 2019   Page 19 of 19